On Petition for Rehearing.
Ewbank, J.
6. Appellees complain that testimony of the plaintiff, admitted without objection or exception, was excluded from consideration when determining the insufficiency of the evidence to sustain a verdict that the will was procured by undue influence. But the evidence referred to tended to prove the testator’s alleged unsoundness of mind, for which purpose it was admissible. Objections to its admission must necessarily have been overruled, if they had been made, because it was competent under the issue of unsoundness of mind, and therefore could not be kept from the jury.
Appellees made the issues on which the case was tried by alleging that the testator was of unsound mind, as well as that the execution of the will was procured by undue influence. This gave them the right to introduce any evidence tending to prove his alleged unsoundness of mind which was competent for that purpose, regardless of objections interposed by appellants. But it did not make the testimony of parties adverse to the estate, thus put before the jury, competent to establish undue influence, and by that means to sustain a verdict setting aside the will, where the jury found specially that the testator was of sound mind.
The transcript discloses that over and over, when plaintiff Walton, in his examination as a witness, *199was asked questions which did not relate to his father’s mental condition, objections by counsel for appellants were sustained and the evidence excluded, and that all the evidence which he was permitted to give was competent under the issue of unsoundness of mind. The fact that his testimony tending to prove unsoundness of mind, which was competent for that purpose and could not have been excluded, was admitted without objection, is not material. Having objected to all his offered testimony which was subject to exclusion as being intended to establish undue influence, appellants have the right to insist that his testimony introduced to prove unsoundness of mind, but not competent for any other purpose, shall be excluded from consideration when deciding the sufficiency of the evidence under the other issue.
The petition for rehearing is overruled.